UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 ( ) TRANSITION REPORT PURSUANT TO 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-21855 Stewardship Financial Corporation (Exact name of registrant as specified in its charter) New Jersey 22-3351447 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 630 Godwin Avenue, Midland Park,NJ 07432 (Address of principal executive offices) (Zip Code) (201)444-7100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by a checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No ý The number of shares outstanding, net of treasury stock of the Issuer’s Common Stock, no par value, as of May 1, 2007 was 5,042,489. Stewardship Financial Corporation INDEX PAGE NUMBER PART I-CONSOLIDATED FINANCIAL INFORMATION ITEM 1-CONSOLIDATED FINANCIAL STATEMENTS Consolidated Statements of Financial Condition at March 31, 2007 (Unaudited) and December 31, 2006 1 Consolidated Statements of Income for the Three Months ended March 31, 2007 and 2006 (Unaudited) 2 Consolidated Statements of Cash Flows for the Three Months ended March 31, 2007 and 2006 (Unaudited) 3 Consolidated Statement of Changes in Stockholders’ Equity for the Three Months endedMarch 31, 2007 and 2006 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 - 12 ITEM 2-MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 - 19 ITEM 3-QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 20 ITEM 4 -CONTROLS AND PROCEDURES 20 PART II-OTHER INFORMATION ITEM 1A.RISK FACTORS 21 ITEM 6 – EXHIBITS 21 SIGNATURES 22 EXHIBIT INDEX 23 -26 Index Stewardship Financial Corporation and Subsidiary Consolidated Statements of Financial Condition (Unaudited) March 31,2007 December 31,2006 Assets Cash and due from banks $ 14,424,000 $ 14,861,000 Other interest-earning assets 2,194,000 836,000 Cash and cash equivalents 16,618,000 15,697,000 Securities available for sale 72,584,000 72,746,000 Securities held to maturity; estimated fair value of $39,024,000 (2007) and $38,881,000 (2006) 39,229,000 39,163,000 FHLB-NY stock, at cost 1,593,000 1,899,000 Loans, net of allowance for loan losses of of $ 4,093,000 (2007) and $4,101,000 (2006) 366,461,000 365,443,000 Mortgage loans held for sale 1,019,000 2,155,000 Premises and equipment, net 7,408,000 7,098,000 Accrued interest receivable 2,846,000 2,912,000 Intangible assets 94,000 102,000 Bank owned life insurance 8,600,000 8,522,000 Other assets 4,037,000 4,012,000 Total assets $ 520,489,000 $ 519,749,000 Liabilities and stockholders' equity Liabilities Deposits: Noninterest-bearing $ 93,671,000 $ 92,105,000 Interest-bearing 346,011,000 342,118,000 Total deposits 439,682,000 434,223,000 Other borrowings 21,086,000 27,892,000 Subordinated debentures 7,217,000 7,217,000 Securities sold under agreements to repurchase 8,838,000 9,023,000 Accrued interest payable 2,036,000 1,721,000 Accrued expenses and other liabilities 3,522,000 2,367,000 Total liabilities 482,381,000 482,443,000 Commitments and contingencies - - Stockholders' equity Common stock, no par value; 10,000,000 shares authorized; 5,019,729 and 5,017,919 shares issued and outstanding at March 31, 2007 and December 31, 2006, respectively. 31,172,000 31,148,000 Retained earnings 7,384,000 6,750,000 Accumulated other comprehensive loss (448,000 ) (592,000 ) Total stockholders' equity 38,108,000 37,306,000 Total liabilities and stockholders' equity $ 520,489,000 $ 519,749,000 See notes to unaudited consolidated financial statements. 1 Index Stewardship Financial Corporation and Subsidiary Consolidated Statements of Income (Unaudited) Three Months Ended March 31, 2007 2006 Interest and dividend income: Loans $ 6,570,000 $ 5,974,000 Securities held to maturity Taxable 229,000 221,000 Non-taxable 177,000 118,000 Securities available for sale Taxable 907,000 637,000 Non-taxable 14,000 7,000 FHLB dividends 26,000 20,000 Other interest-earning assets 9,000 7,000 Total interest and dividend income 7,932,000 6,984,000 Interest expense: Deposits 2,760,000 1,777,000 Borrowed money 499,000 530,000 Total interest expense 3,259,000 2,307,000 Net interest income before provision for loan losses 4,673,000 4,677,000 Provision for loan losses 10,000 50,000 Net interest income after provision for loan losses 4,663,000 4,627,000 Noninterest income: Fees and service charges 394,000 378,000 Bank owned life insurance 78,000 80,000 Gain on sales of mortgage loans 89,000 50,000 Merchant processing 365,000 266,000 Miscellaneous 70,000 96,000 Total noninterest income 996,000 870,000 Noninterest expenses: Salaries and employee benefits 1,794,000 1,621,000 Occupancy, net 335,000 314,000 Equipment 217,000 242,000 Data processing 307,000 294,000 Advertising 76,000 87,000 FDIC insurance premium 13,000 13,000 Amortization of intangible assets 8,000 10,000 Charitable contributions 169,000 181,000 Stationery and supplies 83,000 76,000 Merchant processing 335,000 242,000 Bank-card related services 95,000 121,000 Miscellaneous 563,000 577,000 Total noninterest expenses 3,995,000 3,778,000 Income before income tax expense 1,664,000 1,719,000 Income tax expense 578,000 610,000 Net income $ 1,086,000 $ 1,109,000 Basic earnings per share $ 0.22 $ 0.22 Diluted earnings per share $ 0.21 $ 0.22 Weighted average number of common shares outstanding 5,019,226 4,992,599 Weighted average number of diluted common shares outstanding 5,060,773 5,050,265 Share data has been restated to reflect a 5% stock dividend paid November 15, 2006. See notes to unaudited consolidated financial statements. 2 Index Stewardship Financial Corporation and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2007 2006 Cash flows from operating activities: Net income $ 1,086,000 $ 1,109,000 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of premises and equipment 180,000 178,000 Amortization of premiums and accretion of discounts, net 39,000 79,000 Accretion of deferred loan fees (34,000 ) (29,000 ) Provision for loan losses 10,000 50,000 Originations of mortgage loans held for sale (7,586,000 ) (3,419,000 ) Proceeds from sale of mortgage loans 8,811,000 4,989,000 Gain on sale of loans (89,000 ) (50,000 ) Deferred income tax expense (benefit) 26,000 (10,000 ) Amortization of intangible assets 8,000 10,000 Nonqualified stock option expense 13,000 17,000 Increase in bank owned life insurance (78,000 ) (80,000 ) Decrease in accrued interest receivable 66,000 10,000 Increase in other assets (143,000 ) (1,039,000 ) Increase in accrued interest payable 315,000 323,000 Increase in other liabilities 155,000 737,000 Net cash provided by operating activities 2,779,000 2,875,000 Cash flows from investing activities: Purchase of securities available for sale (3,217,000 ) (2,093,000 ) Proceeds from maturities and principal repayments on securities available for sale 4,605,000 2,902,000 Purchase of securities held to maturity (2,089,000 ) (679,000 ) Proceeds from maturities and principal repayments on securities held to maturity 1,842,000 2,331,000 Proceeds from calls on securities held to maturity 152,000 - Redemption of FHLB-NY stock 306,000 261,000 Net (decrease) increase in loans (994,000 ) 114,000 Additions to premises and equipment (490,000 ) (370,000 ) Net cash provided by investing activities 115,000 2,466,000 Cash flows from financing activities: Net increase (decrease) in noninterest-bearing deposits 1,566,000 (3,138,000 ) Net increase (decrease) in interest-bearing deposits 3,893,000 (433,000 ) Net (decrease) increase in securities sold under agreements to repurchase (185,000 ) 1,375,000 Net decrease in short term borrowings (6,400,000 ) (5,400,000 ) Payments on long term borrowings (406,000 ) (393,000 ) Cash dividends paid on common stock (452,000 ) (169,000 ) Payment of discount on dividend reinvestment plan (11,000 ) - Purchase of treasury stock - (103,000 ) Issuance of common stock 22,000 38,000 Net cash used in financing activities (1,973,000 ) (8,223,000 ) Net increase (decrease) in cash and cash equivalents 921,000 (2,882,000 ) Cash and cash equivalents - beginning 15,697,000 14,028,000 Cash and cash equivalents - ending $ 16,618,000 $ 11,146,000 Supplemental disclosures of cash flow information: Cash paid during the periodfor interest 2,944,000 1,980,000 Cash paid during theperiod for income taxes 25,000 200,000 Noncash investing activities - security purchase due broker 1,000,000 - Noncash financing activities - issuance of common stock under dividend reinvestment plan - 211,000 See notes to unaudited consolidated financial statements. 3 Index Stewardship Financial Corporation and Subsidiary Consolidated Statement of Changes in Stockholders' Equity (Unaudited) For the Period Ended March 31, 2007 Accumulated Other Comprehensive Common Stock Retained Loss, Shares Amount Earnings Net Total Balance December 31, 2006 5,017,919 $ 31,148,000 $ 6,750,000 $ (592,000 ) $ 37,306,000 Dividends Paid - - (452,000 ) - (452,000 ) Payment of discount on dividend reinvestment plan - (11,000 ) - - (11,000 ) Common stock issued under stock plans 1,810 22,000 - - 22,000 Stock option compensation expense - 13,000 - - 13,000 Comprehensive income: Net income for the three months ended March 31, 2007 - - 1,086,000 - 1,086,000 Unrealized holdinggains on securities available for sale arising during the period (net taxes of $91,000) - - - 144,000 144,000 Total comprehensive income, net of tax 1,230,000 Balance March 31, 2007 5,019,729 $ 31,172,000 $ 7,384,000 $ (448,000 ) $ 38,108,000 For the Period Ended March 31, 2006 Accumulated Other Comprehensive Common Stock Treasury Stock Retained Loss, Shares Amount Shares Amount Earnings Net Total Balance December 31, 2005 5,027,283 $ 28,211,000 (41,560 ) $ (556,000 ) $ 6,647,000 $ (918,000 ) $ 33,384,000 Dividends Paid - (379,000 ) - (379,000 ) Common stock issued under dividend reinvestment plan 16,166 211,000 211,000 Common stock issued under stock plans 2,703 37,000 37,000 Repurchase common stock - - (7,739 ) (103,000 ) - - (103,000 ) Stock option compensation expense 17,000 17,000 Comprehensive income: Net income for the three months ended March 31, 2006 - 1,109,000 - 1,109,000 Unrealized holding losses on securities available for sale arising during the period (net tax benefit of $78,000) - (125,000 ) (125,000 ) Total comprehensive income, net of tax 984,000 Balance March 31, 2006 5,027,283 $ 28,228,000 (30,430 ) $ (411,000 ) $ 7,377,000 $ (1,043,000 ) $ 34,151,000 See notes to unaudited consolidated financial statements. 4 Index Stewardship Financial Corporation and Subsidiary Notes to Consolidated Financial Statements March 31, 2007 (Unaudited) Note 1.Summary of Significant Accounting Policies Certain information and footnote disclosures normally included in the unaudited consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission.These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Annual Report on Form 10-K for the fiscal year ended December 31, 2006. Principles of consolidation The consolidated financial statements include the accounts of Stewardship Financial Corporation, (the “Corporation”) and its wholly owned subsidiary, Atlantic Stewardship Bank (the “Bank”).The Bank includes its wholly owned subsidiaries, Stewardship Investment Corp. and Stewardship Realty, LLC.All significant intercompany accounts and transactions have been eliminated in the consolidated financialstatements.Certain prior period amounts have been reclassified to conform to the current presentation.The consolidated financial statements of the Corporation have been prepared in conformity with accounting principles generally accepted in the United States of America.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the dates of the statements of financial condition and revenues and expenses during the reporting periods.Actual results could differ significantly from those estimates. Material estimates that are particularly susceptible to significant changes relate to the determination of the allowance for loan losses.Management believes that the allowance for loan losses is adequate.While management uses available information to recognize losses on loans, future additions to the allowance for loan losses may be necessary based on changes in economic conditions in the market area. Share-based Payment Cost The Corporationrecords all share-based payment cost in accordance withStatement of Financial Accounting Standards No. 123 (revised 2004) “Share-Based Payment” (“SFAS No. 123(R)”). 5 Index At March 31, 2007, the Corporation had four types ofshare-based paymentprograms referred to as the Employee Stock Bonus Plan, the Director Stock Plan, the Employee Stock Option Plan and the Stock Option Plan for Non-Employee Directors.The Employee Stock Bonus Plan is intended to provide incentives which will retain highly competent key management by providing them with a bonus in the form of shares of common stock of the Corporation.The Corporation did not grant shares under this plan during the first three months of 2006 or 2007. The Director Stock Plan permits members of the Board of Directors of the Bank to receive any monthly Board of Directors’ fees in shares of the Corporation’s common stock, rather than in cash.The Corporation recorded $17,000 and $16,000 in directors expense for the three months ended March 31, 2007 and 2006, respectively, relating to this plan. The Employee Stock Option Plan provides for options to purchase shares of Common Stock to be issued to employees of the Corporation at the discretion of the Compensation Committee of the Board of Directors.The following table represents the stock activity for the three months ended March 31, 2007 and 2006: 2007 2006 Weighted Weighted Average Average Shares Exercise Price Shares Exercise Price Outstanding at beginning of year 75,422 $ 5.98 75,989 $ 6.03 Granted - Exercised - Forfeited 486 12.96 - - Outstanding at end of period 74,936 $ 5.94 75,989 $ 6.03 Options exercisable 74,936 75,989 Weighted-average remaining contractual life 1.68 years 2.74 years Aggregate intrinsic value $ 567,000 $ 581,000 The 2001 Stock Option Plan for Non-Employee Directors provided for options to purchase shares of common stock to be issued to Non-Employee Directors of the Corporation.In accordance with the provisions of SFAS No. 123(R), the Corporation recorded $14,000 and $16,000 of director’s compensation expense for share-based payments for the three months ended March 31, 2007 and March 31, 2006, respectively.This expense relates to non-qualified stock options that were outstanding but not yet vested as of March 31, 2007 and March 31, 2006.Due to the relatively small amount of compensation expense, basic and diluted earnings per share, income from continuing 6 Index operations, income before taxes, net income, cash flow from operations and cash flow from financing activities were not significantly impacted. The 2006 Stock Option Plan for Non-Employee Directors, which provides for options to purchase shares of common stock to be issued to non-employee directors, was adopted by the shareholders at the Annual Meeting in May, 2006.Options were granted on June 30, 2006. The following table represents the stock activity for non-employee Directors for the three months ended March 31, 2007 and 2006: 2007 2006 Weighted Weighted Average Average Shares Exercise Price Shares Exercise Price Outstanding at beginning of year 57,860 $ 12.96 45,568 $ 7.12 Granted - Exercised - Expired - Outstanding at end of period 57,860 $ 12.96 45,568 $ 7.12 Options exercisable 5,360 18,765 Weighted-average remaining contractual life 4.98 years 0.62 years Aggregate intrinsic value $ 31,000 $ 299,000 As of March 31, 2007, there were approximately $198,000 of total unrecognized compensation costs related to nonvested stock options.These costs are expected to be recognized over the next 4.1 years. Note 2.Basis of presentation The interim unaudited consolidated financial statements included herein have been prepared in accordance with instructions for Form 10-Q and the rules and regulations of the Securities and Exchange Commission (“SEC”) and, therefore, do not include information or footnotes necessary for a complete presentation of consolidated financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America.However, all adjustments, consisting only of normal recurring adjustments, which in the opinion of management are necessary for a fair presentation of the consolidated financial statements, have been included.The results of operations for the three months ended March 31, 2007 are not necessarily indicative of the results which may be expected for the entire year.All share and per share amounts have been restated for stock splits and stock dividends. 7 Index Stewardship Financial Corporation and Subsidiary Notes to Consolidated Financial Statements Continued (Unaudited) Note 3.Securities Available for Sale The following table sets forth the fair value of the Corporation's securities available for sale as ofMarch 31, 2007 and December 31, 2006.In accordance with Statement of Financial Accounting Standards No. 115, "Accounting for Certain Investments in Debt and Equity Securities", securities available for sale are carried at fair value. March 31, 2007 Gross Gross Fair Unrealized Unrealized Value Holding Gains Holding Losses U.S. government-sponsored agencies 32,932,000 40,000 242,000 Obligations of state and political subdivisions 1,826,000 1,000 26,000 Mortgage-backed securities 36,712,000 57,000 547,000 Community Reinvestment Act Fund 1,114,000 - 19,000 $ 72,584,000 $ 98,000 $ 834,000 December 31, 2006 Gross Gross Amortized Unrealized Unrealized Cost Holding Gains Holding Losses U.S. Treasury securities U.S. government-sponsored agencies $ 32,117,000 $ 28,000 $ 347,000 Obligations of state and political subdivisions 1,823,000 - 30,000 Mortgage-backed securities 37,707,000 40,000 641,000 Community Reinvestment Act Fund 1,099,000 - 21,000 $ 72,746,000 $ 68,000 $ 1,039,000 On a quarterly basis, the Corporation makes an assessment to determine whether there have been any eventsor economic circumstances to indicate that a security is impaired on an other-than-temporary basis.The Corporation considers many factors including the length of time the security has had a market value less than the cost basis; the intent and ability of the Corporation to hold the security for a period of time sufficient for a recovery in value; and recent events specific to the issuer or industry.Management considers the decline in market value of these securities to be temporary. Mortgage-backed securities are comprised primarily of government agencies such as the Government National Mortgage Association ("GNMA") and government-sponsored agencies such as the Federal National Mortgage Association ("FNMA") and the Federal Home Loan Mortgage Corporation ("FHLMC"). Note 4.Securities Held to Maturity The following table sets forth the amortized cost and fair value of the Corporation's securities held to maturity as March 31, 2007 and December 31, 2006.Securities held to maturity are stated at cost, adjusted for amortization of premiums and accretion of discounts. March 31, 2007 Carrying Value Gross Unrecognized Holding Gains Gross Unrecognized Holding Losses Fair Value U.S. Treasury securities $ 501,000 $ - $ 1,000 $ 500,000 U.S. government-sponsored agencies 11,274,000 19,000 75,000 11,218,000 Obligations of state and political subdivisions 20,447,000 59,000 148,000 20,358,000 Mortgage-backed securities 7,007,000 36,000 95,000 6,948,000 $ 39,229,000 $ 114,000 $ 319,000 $ 39,024,000 December 31, 2006 Carrying Value Gross Unrecognized Holding Gains Gross Unrecognized Holding Losses Fair Value U.S. Treasury securities $ 502,000 $ - $ 2,000 $ 500,000 U.S. government-sponsored agencies 10,776,000 8,000 109,000 10,675,000 Obligations of state and political subdivisions 20,516,000 53,000 154,000 20,415,000 Mortgage-backed securities 7,369,000 32,000 110,000 7,291,000 $ 39,163,000 $ 93,000 $ 375,000 $ 38,881,000 On a quarterly basis, the Corporation makes an assessment to determine whether there have been any eventsor economic circumstances to indicate that a security is impaired on an other-than-temporary basis.The Corporation considers many factors including the length of time the security has had a market value less than the cost basis; the intent and ability of the Corporation to hold the security for a period of time sufficient for a recovery in value; and recent events specific to the issuer or industry.Management considers the decline in market value of these securities to be temporary. Mortgage-backed securities are comprised primarily of government agencies such as the Government National Mortgage Association ("GNMA") and government-sponsored agencies such as the Federal National Mortgage Association ("FNMA") and the Federal Home Loan Mortgage Corporation ("FHLMC"). 8 Index Stewardship Financial Corporation and Subsidiary Notes to Consolidated Financial Statements Continued (Unaudited) Note 5.Loans The Corporation's primary market area for lending is the small and medium sized business and professional community, as well as the individuals residing, working and shopping in Bergen, Passaic and Morris counties, New Jersey.The following table set forth the composition of loans as of the periods indicated. March 31, December 31, 2007 2006 Mortgage Residential $ 47,811,000 $ 47,020,000 Commercial 174,665,000 177,411,000 Commercial 76,359,000 72,606,000 Equity 19,106,000 20,010,000 Installment 52,598,000 52,389,000 Other 446,000 560,000 Total loans 370,985,000 369,996,000 Less:Deferred loan fees 431,000 452,000 Allowance for loan losses 4,093,000 4,101,000 4,524,000 4,553,000 Loans, net $ 366,461,000 $ 365,443,000 Note 6.Allowance for loan losses Three Months Ended March 31, 2007 2006 Balance, beginning of period $ 4,101,000 $ 3,847,000 Provision charged to operations 10,000 50,000 Recoveries of loans charged off 1,000 23,000 Loans charged off (19,000 ) - Balance, end of period $ 4,093,000 $ 3,920,000 9 Index Stewardship Financial Corporation and Subsidiary Notes to Consolidated Financial Statements Continued (Unaudited) Note 7.Loan Impairment The Corporation has defined the population of impaired loans to include all nonaccrual loans, loans more than 90 days past due and restructured loans.The following table sets forth information regarding the impaired loans as of the periods indicated. March 31, December 31, 2007 2006 Impaired loans With related allowance for loan losses $ 247,000 $ 223,000 Without related allowance for loan losses 198,000 221,000 Total impaired loans $ 445,000 $ 444,000 Related allowance for loan losses $ 110,000 $ 110,000 10 Index Stewardship Financial Corporation and Subsidiary Notes to Consolidated Financial Statements Continued (Unaudited) Note 8.Recent Accounting Pronouncements FIN 48, “Accounting for Uncertainty in Income Taxes” The Corporation adopted FASB Interpretation 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”), as of January 1, 2007.A tax position is recognized as a benefit only if it is “more likely than not” that the tax position would be sustained in a tax examination, with a tax examination being presumed to occur.The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination.For tax positions not meeting the “more likely than not” test, no tax benefit is recorded.The adoption had no affect on the Corporation’s financial statements. The Corporation and its subsidiaries are subject to U.S. federal income tax as well as income tax of the state of New Jersey.The Corporation is no longer subject to examination by taxing authorities for years before 2002.The Corporation has no unrecognized tax benefits and does not anticipate any increase in unrecognized benefits during 2007 relative to any tax positions taken prior to January 1, 2007. The Corporation recognizes interest and/or penalties related to income tax matters in income tax expense.The Corporation did not have any amounts accrued for interest and penalties at January 1, 2007. SFAS No. 157, “Fair Value Measurements” In September 2006, the FASB issued Statement of Financial Accounting Standard No. 157, “Fair Value Measurements” (SFAS No. 157).This statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.SFAS No. 157 establishes a fair value hierarchy about the assumptions used to measure fair value and clarifies assumptions about risk and the effect of a restriction on the sale or use of an asset.The standard is effective for fiscal years beginning after November 15, 2007.The Corporation has not completed its evaluation of the impact of the adoption of this standard. SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities –
